  4:18-cv-03142-RGK-SMB Doc # 19 Filed: 05/01/19 Page 1 of 2 - Page ID # 127



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 JOHN DOE,                                      )             CASE NO. 4:18cv3142
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )     NOTICE OF SERVICE – ANSWERS TO
                                                )    INTERROGATORIES AND RESPONSES
 UNIVERSITY OF NEBRASKA, UNIVERSITY             )    TO REQUESTS FOR PRODUCTION OF
 OF NEBRASKA BOARD OF REGENTS,                  )               DOCUMENTS
                                                )
                      Defendants.               )


To:    John Doe, Plaintiff, by and through his attorneys of record Matthew Donnelly,
       Petefish, Immel, Hird, Johnson, Leibold & Sloan, LLP, 842 Louisiana Street,
       Lawrence, KS 66044, and Roger D. Moore, Rehm, Bennett, Moore Rehm & Ockander,
       P.C., L.L.O., 3701 Union Drive, #200, Lincoln, NE 68516.

       COME NOW University of Nebraska and University of Nebraska Board of Regents,

(collectively, “Defendants”) by and through their undersigned counsel, and state that on the

1st day of May, 2019, they caused Defendants’ Answers to Interrogatories and Responses to

Requests for Production of Documents to be served on Plaintiff by mailing the same to his

counsel of record Matthew Donnelly, Petefish, Immel, Hird, Johnson, Leibold & Sloan, LLP,

842 Louisiana Street, Lawrence, KS 66044, and Roger D. Moore, Rehm, Bennett, Moore

Rehm & Ockander, P.C., L.L.O., 3701 Union Drive, #200, Lincoln, NE 68516.

       Dated this 1st day of May, 2019.

                                                    UNIVERSITY OF NEBRASKA;
                                                    UNIVERSITY OF NEBRASKA BOARD OF
                                                    REGENTS, Defendants

                                          By:       /s/ Lily Amare
                                                    Susan K. Sapp #19121
                                                    Lily Amare #25735
                                                    Cline Williams Wright
                                                      Johnson & Oldfather, L.L.P.
                                                    1900 U.S. Bank Building
                                                    233 South13th Street
                                                    Lincoln, NE 68508
                                                    (402) 474-6900
                                                    ssapp@clinewilliams.com
                                                    lamare@clinewilliams.com
   4:18-cv-03142-RGK-SMB Doc # 19 Filed: 05/01/19 Page 2 of 2 - Page ID # 128



                                                            AND

                                                     Bren H. Chambers, #23150
                                                     Associate General Counsel
                                                     University of Nebraska
                                                     3835 Holdrege Street
                                                     Lincoln, NE 68583-0745
                                                     402-472-1201
                                                     bchambers@nebraska.edu

                                CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, I electronically filed the foregoing with the Clerk
of the U.S. District Court for the District of Nebraska using the CM/ECF system, which will
send notification of such filing to all parties who have entered an appearance in this case.

 Roger D. Moore                                    Matthew Donnelly
 REHM, BENNETT, MOORE                              Petefish, Immel, Hird, Johnson,
  REHM & OCKANDER, P.C., L.L.O.                     Leibold & Sloan, LLP
 3701 Union Drive, #200                            842 Louisiana Street
 Lincoln, NE 68516                                 Lawrence, KS 66044
 rmoore@rehmlaw.com                                mdonnelly@petefishlaw.com



                                                     /s/ Lily Amare
                                                     Lily Amare




4851-0414-8629, v. 1




                                               2
